11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Charail McDaniel
No. 11-03-00315-CR B Original Proceeding
 
Charail McDaniel has filed in this court a
pro se motion Ato dismiss evading arrest no probable cause.@  In
his motion, McDaniel attacks his May 4, 2000, conviction in Trial Court Cause
No. 26,233.  This court does not have
jurisdiction to consider a post-conviction attack on a felony conviction.  TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon
Supp. 2003).
The motion is overruled, and the proceeding
is dismissed for want of jurisdiction.
 
PER CURIAM
 
October 23, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.